REYNOLDS, Presiding Judge:
Claude E. Hutchison and Ollie Lee Hut-chison (Appellants) appeal the trial court’s determination that Appellants’ 1964 Warranty Deed to Appellees’ predecessor in title did not reserve in them a one-half interest in the coal underlying the property.
That basic facts are not in dispute. The parties stipulated that a conveyance or reservation of “oil, gas, and other minerals” standing along does not include coal, citing Sloan v. Peabody Coal Co., 547 F.2d 115 (10th Cir. 1977). The trial court properly applied the provisions of Title 16 O.S.1971, § 19, and the rule set out in Sloan when it determined that Appellants’ 1964 Warranty Deed containing a reservation of “oil, gas, and other minerals” did not reserve in Appellants an interest in the coal. AFFIRMED.
BOX and ROMANG, JJ., concur.